DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-18 recite the limitation "the deformation band" in lines 3-4 of the claims.  There is insufficient antecedent basis for this limitation in these claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “deformation member” in claims 7-10; “first and second securing mechanism” in claim 18.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the disclosure describes the deformation member as being elements 40 (Paragraph 0023)/70 (Paragraph 0027) which is formed of an elastic, deformable member which “may have a variety of configurations and allocations, depending on design demands” at Paragraph 0020. Deformation member 50 is disclosed as being “an elastic ring such as a rubber band”, in Paragraph 0025.
The first and second securing mechanism are disclosed as elements 513 and 521.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Longoria (US Pub # 2008/0156341).
In regards to claim 1, Longoria teaches a hair clip (Figures 1-3), comprising 
an upper clip piece (36) being a single piece defined with a lip portion (38), an arched body portion (22), an upper pivot portion (Figure 3b at 26) and an upper handle portion (32); 
a lower clip piece (24) defined with a tip portion (40), a base portion (area between top and pivot), a lower pivot portion coupled to the upper pivot portion (Figure 3b at 26 where each of the upper and lower pivot portions couple to a pivot pin), and a lower handle portion (34) in cooperation with the upper handle portion, wherein a space created with the base portion and the arched body portion when the hair clip is in a rest state without hair inside is large enough to serve as a hair-accommodating space when the hair clip is in a working state with hair inside (see Figures 1 and 3); and 
a plurality of teeth extending from the arched body portion of the upper clip piece toward the base portion of the lower clip piece, and being long enough to bridge the hair-accommodating space between the arched body portion and the base portion (see Figure 3); 

wherein when the hair clip is in the open configuration (Figure 2), the lip portion of the upper clip piece is apart from the tip portion of the lower clip piece to open a mouth for receiving hair therefrom; and 
wherein when the hair clip is in the closed configuration, the lip portion of the upper clip piece overbites the tip portion of the lower clip piece so that the hair in the hair-accommodating space is sharply separated from adjacent hair which is excluded from the hair clip (Figure 3 where the direction of extension of the lip 38 extends over the lower clip piece such that it sharply separates the hair at the tip of the lower clip with the hair on an opposing side of the lip due to the angular extension of the lip).  
Regarding claim 2, Longoria teaches the teeth are allocated into at least two rows of teeth extending down to two sides of the base portion (see Figure 1).
 Regarding claim 3, Longoria teaches the teeth are of a linear structure substantially extending downwards, and each of the teeth has one end connected to the arched body portion of the upper clip piece and another end being a free end (See Figure 2).  
 

Claims 1-4, 7, 9-11, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US Pub # 2014/0060570).
In regards to claim 1, Tsai teaches a hair clip (Figure 3), comprising 
an upper clip piece (1) being a single piece defined with a lip portion (14), an arched body portion (13), an upper pivot portion (111) and an upper handle portion (11); 
a lower clip piece (2) defined with a tip portion (Figure 3 at bottom free end), a base portion (22), a lower pivot portion coupled to the upper pivot portion (21), and a lower handle portion (area surrounding 21) in cooperation with the upper handle portion, wherein a space created with the base portion and the arched body portion when the hair clip is in a rest state without hair inside is large enough to serve as a hair-accommodating space when the hair clip is in a working state with hair inside (see Figure 4 where such is capable of receiving hair); and 
a plurality of teeth extending from the arched body portion of the upper clip piece toward the base portion of the lower clip piece, and being long enough to bridge the hair-accommodating space between the arched body portion and the base portion (see Figure 4); 

wherein when the hair clip is in the open configuration (Figure 3), the lip portion of the upper clip piece is apart from the tip portion of the lower clip piece to open a mouth for receiving hair therefrom; and 
wherein when the hair clip is in the closed configuration, the lip portion of the upper clip piece overbites the tip portion of the lower clip piece so that the hair in the hair-accommodating space is sharply separated from adjacent hair which is excluded from the hair clip (Figures 4 and 5 where such separates hair on opposing sides of the lip).  
Regarding claim 2, Tsai teaches the teeth are allocated into at least two rows of teeth extending down to two sides of the base portion (see for example Figure 7).
 Regarding claim 3, Tsai teaches the teeth are of a linear structure substantially extending downwards, and each of the teeth has one end connected to the arched body portion of the upper clip piece and another end being a free end (See Figure 3).  
Regarding claim 4, Tsai teaches each of the teeth is formed of decreasing width toward the free end thereof (see for example Figure 3 which provides their tapered shape toward a free end).  
Regarding claim 7, Tsai teaches a deformation member (4) disposed between the upper clip piece and the lower clip piece (see Figure 2) for adaptively changing an effective room of the hair-accommodating space.  
 	Regarding claim 9, Tsai teaches two ends of the deformation member are coupled to the same upper clip piece or the same lower clip piece (see Figure 3).  
  	Regarding claim 10, Tsai teaches the deformation member is of an elastically deformable structure (Paragraph 0018).  

In regards to claim 11, Tsai teaches a hair clip (Figure 3), comprising 
an upper clip piece (1) being a single piece defined with a lip portion (14), an arched body portion (1), an upper pivot portion (111) and an upper handle portion (11); 
a lower clip piece (2) defined with a tip portion (Figure 3 at bottom), a base portion (22), a lower pivot portion (21) coupled to the upper pivot portion, and a lower handle portion in cooperation with the upper handle portion (see Figure 2 at area surrounding pivot), 

a plurality of teeth extending from the arched body portion of the upper clip piece toward the base portion of the lower clip piece (see Figure 2); and 
a deformation member (4) disposed between the upper clip piece and the lower clip piece for adaptively changing an effective room of the hair-accommodating space (see Figure 2); 
wherein the hair clip in the working state is switchable between an open configuration (see Figure 3) and a closed configuration (Figure 4) by operating the upper handle portion and the lower handle portion to have the upper clip piece and the lower clip piece pivot on the upper pivot portion and the lower 16pivot portion; 
wherein when the hair clip is in the open configuration, the lip portion of the upper clip piece is apart from the tip portion of the lower clip piece to open a mouth for receiving hair therefrom (see Figure 3); and wherein when the hair clip is in the closed configuration, the lip portion of the upper clip piece overbites the tip portion of the lower clip piece to close mouth so that the hair in the hair-accommodating space is sharply separated from adjacent hair which is excluded from the hair clip (Figures 4 and 5 where such separates hair on opposing sides of the lip).  
	Regarding claim 13, Tsai teaches the deformation member is of an elastically deformable structure (Paragraph 0018).  
	Regarding claims 15-16, Tsai teaches two ends of the deformation member are coupled to the same upper clip piece or the same lower clip piece (see Figure 3 where the deformation member has one end coupled to the upper pivot portion and another end coupled to the lip portion of the upper clip piece).   
Regarding claim 17, Tsai teaches the upper clip piece has a first indentation or notch in the lip portion of the upper clip piece, and the upper or lower pivot portion has a second indentation or notch, and the deformation band includes at least one rubber band looped around the first and second indentations or notches (see Figure 7 where element 6 forms an elastic rubber band).  
Regarding claim 20, Tsai teaches the teeth are allocated into at least two rows of teeth extending down to two sides of the base portion (see for example Figure 7).
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claim 1 above, in view of Chou (US Pat # 6,668,841).
In regards to claims 5-6. Tsai teaches the teeth; but does not teach the teeth are formed via a ring structure formed together with the arched body portion of the upper clip piece.  However, Chou teaches providing two rows of teeth (Figure 9 at 33) on a hair clip, where the teeth are formed by deformable rings (see Figure 10) that are elastically deformable when pressed by hair (Col 3, Lines 1-30). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of Tsai to be the ring structure of Chou in order to better secure hair within the clip.  

Claims 8, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claims 7 and 13 above, in view of Park (US Pub # 2015/0020842).
In regards to claims 8, 14 and 18-19, Tsai teaches the deformation member is a rubber band having two ends thereof (Figure 6), coupled to respective opposing ends of the clip where the upper clip piece has a first securing mechanism at the lip portion (Figure 7 at 15), and the deformation band includes one end secured at the first securing mechanism (see Figure 7), and the other end penetrating through the upper and lower pivot portion to be secured at the second securing mechanism (Figure 7 at 15), where the first securing mechanism is a hook in a slot, and the second securing mechanism is a hook on a post (see Figure 7). However, Tsai does not teach the second securing mechanism is located on the lower clip.
  However, Park teaches a hair clip to have an upper clip member (1) and a lower clip member (3) with a deformation member (2) connected at opposing ends of the clip  via a first securing . 

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claim 11 above, in view of Kim (US Pub # 2015/0359309).
	In regards to claim 12, Tsai teaches the arch body portion, but does not teach the arch body portion includes at least one knuckle angle defined with curved edges. 
However, Kim teaches a hair clip with a body portion (12a) having a knuckle angle defined by curved edges (15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Tsai to contain the knuckled portion of Kim in order to create more volume to hold hair (Kim at Paragraph 0049).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772